                   Case 7:20-cv-01332-PMH Document 18 Filed 04/27/20 Page 1 of 1



                                                                                                       WWW.RIVKINRADLER.COM

                                                                                                       926 RXR Plaza
                                                                                                       Uniondale, NY 11556-0926
                                                                                                       T 516.357.3000 F 516.357.3333
MICHAEL P. VERSICHELLI
PARTNER
(516) 357-3431
michael.versichelli@rivkin.com
                                                            April 27, 2020
VIA ECF
Honorable Philip M. Halpern
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:       Dana Stephenson v. Exclusive Motor-Sports LLC, Exclusive Motor Sports &
                     Collision Center LLC, Exclusive Motor Cars LLC and Bethpage Federal Credit
                     Union
                     Docket No. 7:20-cv-01332-NSR

Dear Judge Halpern:

        I write on behalf of Bethpage Federal Credit Union (“BFCU”), a Defendant in the above-referenced
matter, to respectfully request an extension of BFCU’s deadline to answer, move, or otherwise respond to
the Complaint in this action until June 1, 2020.

        The current deadline for BFCU to respond to the Complaint was March 24, 2020. However, due to
difficulties caused by the COVID-19 Pandemic and ongoing efforts to resolve this matter, BFCU did not
previously file a request for an extension. BFCU had, however, secured an informal extension from
Plaintiff’s counsel in the interim.

       This is BFCU’s first request for an extension in this matter. The reason for the request is to allow
BFCU additional time, during this public health crisis, to investigate the allegations in Plaintiff’s Complaint
and potentially resolve this matter. Plaintiff consents to BFCU’s request.

           There are presently no scheduled dates in this matter that will be affected by an extension.

           The Court’s attention to this matter is greatly appreciated.

                                                            Very truly yours,

                                                            RIVKIN RADLER LLP

                                                            /s/ Michael P. Versichelli
                                                            Michael P. Versichelli
mpv

cc:      All counsel of record (via ECF)
66 South Pearl Street, 11th Floor   25 Main Street                     477 Madison Avenue                   2649 South Road
Albany, NY 12207-1533               Court Plaza North, Suite 501       New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601-7082          T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                    T 201.287.2460 F 201.489.0495
